 



EXHIBIT 10.19
THIRD AMENDMENT TO LEASE
     This Third Amendment to Lease (“Third Amendment”) is entered into effective
as of December 22, 2004, by and between US INSTITUTIONAL REAL ESTATE EQUITIES,
L.P., a Texas limited partnership (“Lessor”), successor in interest to Utah
State Retirement Investment Fund (“USRIF”), successor in interest to E.T.
Hermann and Jane D. Hermann 1978 Living Trust (“Hermann Trust”) and WESCO
DISTRIBUTION, INC., a Delaware corporation (“Lessee”), successor in interest to
Westinghouse Electric Supply Company, a former division of Westinghouse Electric
Corporation (“WEC”).
     WHEREAS, under that certain Lease dated April 1, 1992 (“Original Lease”),
by and between the Hermann Trust and WEC, as amended by that certain letter
dated as of December 13, 1996 whereby Lessee exercised its First Option to
Extend and USRIF and Lessee amended the Original Lease to renew the Lease Term
as provided therein (“First Amendment”) and that certain Second Amendment to
Lease dated as of March 22, 2002 (“Second Amendment”) by and between Lessee and
USRIF, (collectively, the “Lease”), Lessee leases approximately 196,800 square
feet located at 1161 E. Glendale Avenue, Sparks, Nevada and designated as
Building #8 (“Original Premises”);
     WHEREAS, Capitalized terms not otherwise defined in this Third Amendment
shall have the meanings ascribed to them in the Lease; and
     WHEREAS, among other things, Lessor and Lessee desire to extend the Lease
Term, to decrease the size of the Original Premises by 66,149 square feet (the
“Contraction Premises”), which comprises the portion of the Original Premises
depicted on the attached Exhibit A-1 and to further amend the Lease as set forth
below.
     NOW THEREFORE, in consideration of the rentals to be paid and the covenants
and agreements to be kept and performed by both parties hereto, Lessor and
Lessee hereby agree to amend the Lease as follows:

(1)   Section 1.1 of the Lease is amended to add the following at the end:      
“; provided, however, from and after the Contraction Date (as defined herein),
the Premises shall no longer include the Contraction Premises and are stipulated
and agreed for all purposes to be 130,651 square feet, regardless of whether the
same is actually more or less.”   (2)   Effective on the Contraction Date, the
number of parking spaces shall be reduced to 26, as provided on a site plan
delivered to Lessee.   (3)   Effective on the Contraction Date, Base Rent set
forth in the Second Amendment for the Premises is deleted in its entirety and
the following monthly base rent schedule for the Premises is added to the end of
Section 1.3 as the definition of base monthly rent for the Premises.

“(a) For the period of the Contraction Date-June 30, 2007: $35,275.77 per month,
$423,309.24 per year ($3.24 x 130,651)
(b) For the period of July 1, 2007-June 30, 2010: $37,888.79 per month,
$454,665.48 per year ($3.48 x 130,651)

(4)   Sections 1.6 and 1.7 are hereby deleted in their entirety.   (5)  
Section 1.8 of the Lease is amended to reflect that the Lease Term is extended
an additional 60 months (“Third Renewed Term”) from the expiration of the Second
Renewed Term; provided, however that the Lease Termination Date shall be revised
to be (i) December 31, 2004 as to the Contraction Premises and (ii) the
expiration of the Third Renewed Term on June 30, 2010 as to the remainder of the
Premises. Further, the following definition is added to end of Section 1.8:

1



--------------------------------------------------------------------------------



 



    “Contraction Date: The later of (i) January 1, 2005 and (ii) the date that
Lessee vacates and surrenders all of the Contraction Premises in accordance with
the terms of the Lease.”   (6)   Section 1.9 is amended to reflect the addition
of the Fourth Renewal Option (as defined in Section 7) of the Lease, which is
added pursuant to this Third Amendment.   (7)   Effective as of the Contraction
Date, Section 1.14 is amended to reflect that from and after the Contraction
Date the percent of the building occupied by Lessee is 32.32%.   (8)  
Section 1.17 is amended to add the following new Exhibits: Exhibit A-1
Contraction Premises, Exhibit B Work agreement.   (9)   Section 2 is amended to
delete Lessor’s payment address and insert the following in lieu thereof:

“US Institutional Real Estate Equities, L.P.
P. O. Box 203051
Houston, Texas 77216-3051
Or electronically via ACH to the following:
JP Morgan Chase Bank
San Antonio, Texas
ABA #113000609
To Credit: USAA Institutional Real Estate Equities
Account # 125-0838856”

(10)   Section 3 is deleted in its entirety.   (11)   Section 7 is deleted and
the following is inserted in lieu thereof:

“7. OPTION TO RENEW
7.1 Grant of Option and General Terms. Provided that (1) no material adverse
change has occurred in Lessee’s financial condition, (ii) this Lease is in full
force and effect, and (iii) no default shall exist under this Lease, either on
the date Lessee exercises its Fourth Renewal Option (as hereinafter defined) or
as of the effective date of the Fourth Renewed Term (as hereinafter defined), or
would exist but for the pendency of any cure periods provided under Section 29
herein; Lessee shall have the option to extend the Lease Term with respect to
the entire Premises for one (1) additional period (the “Fourth Renewal Option”)
of five (5) years (the “Fourth Renewed Term”). The Fourth Renewal Option shall
be subject to all of the terms and conditions contained in the Lease except that
(i) the Renewal Rent (as hereinafter defined) shall be at the then prevailing
Market Rate (as defined below) on the commencement date of the Fourth Renewed
Term; (ii) Lessor shall have no obligation to improve the Premises; and
(iii) there shall be no further option to extend the Lease Term beyond the
Fourth Renewed Term.
7.2 Determination of Market Rate. Lessee shall send Lessor a preliminary
expression of Lessee’s willingness to renew this Lease no earlier than three
hundred sixty (360) days or later than two hundred seventy (270) days prior to
the Lease Termination Date with respect to the Third Renewed Term. Lessee and
Lessor shall negotiate in good faith to determine and mutually agree upon the
Market Rate for the Fourth Renewed Term. If Lessor and Lessee are unable to
agree upon the Market Rate for the Fourth Renewed Term, on or before two hundred
forty (240) days prior to the expiration of the Third Renewed Term of the Lease
(the “Negotiation Period”), as evidenced by an amendment to the Lease executed
by both Lessor and Lessee, then within ten (10) days after the last day of the
Negotiation Period, Lessee may, by written notice to Lessor (the “Notice of
Exercise”), irrevocably elect to exercise such Fourth Renewal Option. In order
for Lessee to exercise such Fourth Renewal Option, Lessee shall send the Notice
of Exercise to Lessor stating (i) that Lessee is irrevocably exercising its
right to extend the Lease Term pursuant to Section 7; and (ii) Lessor and Lessee
shall be irrevocably bound by the determination of Market Rate set forth
hereinafter in this Section 7.2, and if applicable, Section 7.4. If Lessee shall
fail to deliver the Notice of Exercise on or before ten (10) days after the last
day of the Negotiation period, then Lessee shall have waived any right to
exercise the Fourth Renewal Option. In the event any date referenced in this
Section 7.2 falls on a day other than a business day, such date shall be deemed
to be the next following business day.

2



--------------------------------------------------------------------------------



 



In the event Lessee timely delivers the Notice of Exercise to Lessor, Lessor and
Lessee shall each simultaneously present to the other party their final
determinations of the Market Rate for the Fourth Renewed Term (the “Final
Offers”) within fifteen (15) days after the last day of the Negotiation Period.
If the Market Rate as determined by the lower of the two (2) proposed Final
Offers is not more than ten percent (10%) below the higher, then the Market Rate
shall be determined by averaging the two (2) Final Offers.
If the difference between the lower of the two (2) proposed Final Offers is more
than ten percent (10%) below the higher, then the Market Rate shall be
determined by Baseball Arbitration (as hereinafter defined) in accordance with
the procedure set forth in Section 7.4.
7.3 Renewal Rent. The Renewal Rent for the Fourth Renewed Term shall be an
amount equal to the prevailing Market Rate. As used herein “Market Rate” shall
mean the then prevailing market rate for base rent (and with charges for
parking, which parking charges shall be in addition to base rent) for tenants of
comparable quality for renewal leases in buildings of comparable size, age, use
location and quality in the East Sparks Market Area of Sparks, Nevada, taking
into consideration the extent of the availability of space as large as the
premises in the marketplace and all other economic terms then customarily
prevailing in such renewal leases in said marketplace.
7.4 Baseball Arbitration. For all purposes of this Lease, Baseball Arbitration
shall follow the following procedures:
     (a) Within twenty (20) days after Lessor’s receipt of Lessee’s Notice of
Exercise, Lessee and Lessor shall each select an arbitrator (“Lessee’s
Arbitrator” and “Lessor’s Arbitrator”, respectively) who shall be a qualified
and impartial person licensed in the State of Nevada as an MAI appraiser with at
least five (5) years of experience in appraising the type of matters for which
they are called on to appraise hereunder in the East Sparks Market Area of
Sparks, Nevada.
     (b) Lessor’s Arbitrator and Lessee’s Arbitrator shall name a third
arbitrator, similarly qualified, within ten (10) days after the appointment of
Lessor’s Arbitrator and Lessee’s Arbitrator.
     (c) Said third arbitrator shall, after due consideration of the factors to
be taken into account under the definition of Market Rate set forth in
Section 7.3 and hearing whatever evidence the arbitrator deems appropriate from
Lessor, Lessee and others, and obtaining any other information the arbitrator
deems necessary, in good faith, make its own determination of the Market Rate
for the Premises as of the commencement of the Fourth Renewed Term (the
“Arbitrator’s Initial Determination”) and thereafter select either Lessor’s
Final Offer or the Lessee’s Final Offer, but no other, whichever is closest to
the Arbitrator’s Initial Determination (the “Final Determination”), such
determination to be made within thirty (30) days after the appointment of the
third arbitrator. The Arbitrator’s Initial Determination, Final Determination
and the market information upon which such determinations are based shall be in
writing and counterparts thereof shall be delivered to Lessor and Lessee within
said thirty (30) day period. The arbitrator shall have no right or ability to
determine the Market Rate in any other manner. The Final Determination shall be
binding upon the parties hereto.
     (d) The costs and fees of the third arbitrator shall be paid by Lessor if
the Final Determination shall be Lessee’s Final Offer or by Lessee if the Final
Determination shall be Lessor’s Final Offer.
     (e) If Lessee fails to appoint Lessee’s Arbitrator in the manner and within
the time specified in Section 7.4, then the Market Rate for the Fourth Renewed
Term shall be the Market Rate contained in the Lessor’s Final Offer. If Lessor
fails to appoint Lessor’s Arbitrator in the manner and within the time specified
in Section 7.4, then the Market Rate for the Fourth Renewed Term shall be the
Market Rate contained in the Lessee’s Final Offer. If Lessee’s Arbitrator and
Lessor’s Arbitrator fail to appoint the third arbitrator within the time and in
the manner prescribed in Section 7.4 then Lessor and Lessee shall jointly and
promptly apply to the local office of the American Arbitration Association for
the appointment of the third arbitrator.

3



--------------------------------------------------------------------------------



 



7.5 Personal Option. This Fourth Renewal Option is personal with respect to
WESCO DISTRIBUTION, INC. Any assignment or subletting shall automatically
terminate WESCO DISTRIBUTION, INC.’s rights hereunder.”

(12)   Sections 19 is deleted in its entirety and replaced with the following:

“19. INSURANCE REQUIRED BY LESSEE.
19.1 Certain Insurance Risks. Lessee will not do or permit to be done any act or
thing upon the Premises or the building of which the Premises are a part which
would: (1) jeopardize or be in conflict with fire insurance policies covering
the building of which the Premises are a part, and fixtures and property in the
building of which the Premises are a part; or (2) increase the rate of fire
insurance applicable to the building of which the Premises are a part to an
amount higher than it otherwise would be; or (3) subject Lessor to any liability
or responsibility for injury to any person or persons or to property by reason
of any business or operation being conducted upon the Premises.
19.2 Lessee’s Insurance. Lessee will carry and maintain, at Lessee’s expense,
the following insurance, in the minimum amounts specified below or such other
amounts as Lessor may from time to time reasonably request (provided that any
changes to the amounts specified below are reasonable and consistent with
amounts required of other tenants with a similar use in the East Sparks Market
Area of Sparks, Nevada):, with insurance companies meeting the requirements of
Section 19.2(7) and on forms reasonably satisfactory to Lessor:
(1) Commercial general liability insurance, with a combined single occurrence
limit and aggregate of not less than $1,000,000. All such insurance will
include, without limitation, bodily injury, property damage, personal injury,
advertising injury, products and completed operations liability, and contractual
liability coverage for the performance by Lessee of the indemnity agreements set
forth in this Lease;
(2) All risk property covering all of Lessee’s furniture and fixtures,
machinery, equipment, stock and any other personal property owned and used in
Lessee’s business and found in, on or about the building of which the Premises
are a part, and any leasehold improvements to the Premises in excess of any
initial buildout of the Premises by the Lessor, in an amount not less than the
full replacement cost, less Lessee’s deductible which shall not exceed
$200,000.00;
(3) Worker’s compensation insurance insuring against and satisfying Lessee’s
obligations and liabilities under the worker’s compensation laws of the state in
which the Premises are located, including employer’s liability insurance in the
limit of $1,000,000 aggregate;
(4) If Lessee operates owned, hired, or nonowned vehicles at the building of
which the Premises are a part, comprehensive automobile liability will be
carried at a limit of liability not less than $1,000,000 combined bodily injury
and property damage;
(5) Umbrella liability insurance in excess of the underlying coverage listed in
Section 19.2(1), (3) and (4) above, with limits of not less than $4,000,000 per
occurrence/$4,000,000 aggregate;
(6) Loss of income and extra expense insurance and contingent business income
insurance in amounts as will reimburse Lessee for direct or indirect loss of
earning attributable to all perils insured or attributable to prevention of
access to the Premises as a result of such perils. Such insurance shall provide
for an extended period of indemnity to be not less than twelve (12) months; and
(7) All insurance required under this Section 19 shall be issued by such good
and reputable insurance companies qualified to do and doing business in the
state in which the Premises are located and having a policyholder rating of not
less than “A” and a financial rating of “VIII” in the most current copy of
Best’s Insurance Report in the form customary to this locality.

4



--------------------------------------------------------------------------------



 



19.3 Forms of the Policies. Lessor and its affiliates, Lessor’s management
company, Lessor’s mortgagee, and such other parties as Lessor shall reasonably
designate to Lessee who have an insurable interest in the Premises or building
of which the Premises are a part shall be: (i) named as additional insured
(other than for Worker’s Compensation) and have waiver of subrogation rights
with respect to the coverages provided for under Section 19.2 (1), (3), (4) and
(5), and (ii) as loss payees as their interest may appear with respect to the
coverage provided under Section 19.2(2). Certificates of insurance together with
any endorsements providing the required coverage will be delivered to Lessor
prior to or contemporaneously with the execution of the Third Amendment and from
time to time at least 30 days prior to expiration of the term, material change,
reduction in coverage, or other termination thereof. All commercial general
liability and property policies herein required to be maintained by Lessee will
be written as primary policies, not contributing with and not supplemental to
the coverage that Lessor may carry. Commercial general liability insurance
required to be maintained by Lessee by this Section 19 will not be subject to a
deductible in excess of $200,000.00.
19.4 Adequacy of Coverage. Lessor makes no representation that the limits of
liability specified to be carried by Lessee pursuant to the Section 19 are
adequate to protect Lessee and Lessee should obtain such additional insurance or
increased liability limits as Lessee deems appropriate. Furthermore, in no way
does the insurance required herein limit the liability of Lessee assumed
elsewhere in the Lease.

(13)   Section 20 is amended to delete the first sentence and insert the
following in lieu thereof:

“At all times during the Term, Lessor will carry and maintain:
(1) Fire and extended coverage insurance covering the building of which the
Premises are a part, its equipment and Common Area furnishings, and leasehold
improvements in the Premises to the extent of any initial build out of the
Premises by the Lessor;
(2) Bodily injury and property damage insurance; and
(3) Such other insurance as Lessor reasonably determines from time to time.
The insurance coverages and amounts in this Section 20 will be determined by
Lessor in an exercise of its reasonable discretion.”

(14)   Section 21 is amended to add the following at the end:

“(including deductible amounts). Lessee agrees to cause all other occupants of
the Premises claiming by, under or through Lessee, to execute and deliver to
Lessor and its affiliates, Lessor’s management company, and Lessor’s mortgagee
such a waiver of claims and to obtain such waiver of subrogation rights
endorsements.”

(15)   Section 31 is amended to add the following at the end:

“Lessee shall pay all rent due to and through the Contraction Date specified and
shall surrender the Contraction Premises to Lessor on or before Lease
Termination Date as to the Contraction Premises in the manner and in the
condition provided for in the Lease. Lessee’s failure to satisfy its obligation
to vacate the Contraction Premises in accordance with this Section 31 shall
constitute a default and a holdover under this Lease, entitling Lessor to any
and all remedies under this Lease, at law and/or in equity and to holdover rent
commencing on January 1, 2005 pursuant to Section 36.”

(16)   Section 39 of the Lease and Section 10 of the Second Amendment are hereby
deleted in their entirety and replaced with the following:

“All notices or other communications hereunder shall be in writing and shall be
deemed duly given if addressed and delivered to the respective parties’
addresses, as set forth in this Section 39: (i) in person; (ii) by Federal
Express or similar overnight carrier service; or (iii) mailed by certified mail;
return receipt requested, postage prepaid. Such notices shall be deemed received
upon the earlier of receipt or, if mailed by certified mail, 3 days after such
mailing. Lessor and Lessee may from time to time by written notice to the other
designate another address for receipt of future notices. For purposes of this
Lease, Lessor’s and Lessee’s addressed are as follows:

5



--------------------------------------------------------------------------------



 



LESSEE’S ADDRESS:
WESCO DISTRIBUTION, INC.
Suite 700
225 W. Station Square Drive
Pittsburgh, PA 15219
Attention: Real Estate
With a copy at
the same time to:
WESCO DISTRIBUTION
Building 8
1161 East Glendale Ave.
Sparks, Nevada 89431
LESSOR’S ADDRESS:
US INSTITUTIONAL REAL ESTATE EQUITIES, L.P.
9830 Colonnade Boulevard, Suite 600
San Antonio, Texas 78230-2239
Attention: VP Portfolio Management

         
 
  with a copy at
the same time to:   USAA Real Estate Company
9830 Colonnade Boulevard, Suite 600
 
      San Antonio, Texas 78230-2239
 
      Attention: VP Real Estate Counsel
 
       
 
      USAA Realty Company
 
      2201 Dupont Drive, Suite 360
 
      Irvine, California 92612
 
      Attention: AVP/Western Region
 
       
 
      Trammell Crow Company
 
      68980 Sierra Center Parkway Suite 160
 
      Reno, Nevada 89511”

(17)   Section 43 is amended to add the following at the end:

“Notwithstanding anything to the contrary in this Lease, Lessee shall permit
Lessor, on and after the effective date of the Third Amendment, and without
notice or charge therefore to Lessor and without diminution of rent, (i) to
enter the Contraction Premises at any time during Lessee’s normal business hours
as reasonably designated by Lessee to exhibit the same to prospective tenants;
and (ii) to enter the Contraction Premises and remaining Premises at any time in
order to inspect the Lessee Work set for in Exhibit B. Lessee further agrees to
reasonably cooperate with Lessor in connection with Lessor’s exercise of
Lessor’s rights of entry under this Section.”

(18)   Section 44 is amended to add the following at the end:

”On or before the Lease Termination Date as to the Contraction Premises, Lessee
shall surrender to Lessor all keys to any locks or doors entering or within the
Contraction Premises that are not also used to access the remaining Premises,
and give to Lessor the explanation of the combination of all locks for safes,
safe cabinets and vault doors, if any, in the Contraction Premises.

(19)   Sections 48, 50, 51 and 52 are hereby deleted in their entirety.   (20)  
Landlord’s Lien, Lessee has not granted Lessor a contractual lien or security
interest in Lessee’s equipment, machinery or other property used in Lessee’s
operations. Notwithstanding anything to the contrary, Lessor agrees to
subordinate any statutory landlord’s lien or security interest in Lessee’s
equipment, machinery or other property used in Lessee’s operations at the
Premises to any third party lenders of Lessee providing financing for such
equipment, machinery and other property and will execute, following Lessee’s
request, Lessor’s standard form of subordination agreement, or such other form
acceptable to Lessor, in order to evidence the same.

6



--------------------------------------------------------------------------------



 



(21)   Condition of the Premises. Lessor and Lessee agree that Lessor has no
obligation to construct any improvements to the Premises, and that LESSEE
CURRENTLY OCCUPIES AND ACCEPTS THE PREMISES, “AS IS”, “WHERE IS” AND WITH ANY
AND ALL FAULTS. LESSOR NEITHER MAKES NOR HAS MADE ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE QUALITY, SUITABILITY OR
FITNESS THEREOF OF THE PREMISES, OR THE CONDITION OR REPAIR THEREOF. LESSEE’S
OCCUPYING THE PREMISES SHALL BE CONCLUSIVE EVIDENCE FOR ALL PURPOSES OF LESSEE’S
ACCEPTANCE OF THE PREMISES IN GOOD ORDER AND SATISFACTORY CONDITION, AND IN A
STATE AND CONDITION SATISFACTORY, ACCEPTABLE AND SUITABLE FOR THE LESSEE’S USE
PURSUANT TO THE LEASE.   (22)   Brokerage. Except for Trammel Crow Company and
Commercial Properties of Nevada (collectively and each a “Broker”), Lessee and
Lessor each agree to indemnify and hold the other harmless of and from any and
all loss, costs, damages or expenses (including, without limitation, all
attorneys’ fees and disbursements) by reason of any claim of or liability to any
broker or person claiming through the indemnifying party and arising out of or
in connection with the negotiation, execution and delivery of this Third
Amendment. Each Broker will be compensated by Lessor pursuant to the terms of a
separate agreement between Lessor and the respective Broker.   (23)  
Counterclaims. There exist no offsets, counterclaims or defenses of Lessee under
the Lease against Lessor, and there exist no events which would constitute a
basis for such offsets, counterclaims, or defenses against Lessor upon the lapse
of time or the giving of notice or both. Redress for any claims against Lessor
under the Lease, as amended by this Third Amendment, shall only be made against
Lessor to the extent of Lessor’s interest in the building of which the Premises
are a part to which the Premises are a part. Lessee agrees to look solely to
Lessor’s interest in the building of which the Premises are a part for the
recovery of any amount from Lessor, and shall not look to other assets of Lessor
nor seek recourse against the assets of the individual or other partners,
directors, officers and shareholders of Lessor. Any lien obtained to enforce any
such judgment and any levy of execution thereon shall be subject and subordinate
to any lien, mortgage or deed of trust on the building of which the Premises are
a part.   (24)   Continued Effect. Except as otherwise provided in this Third
Amendment, all other provisions of the Lease shall remain unmodified and in full
force and effect. All terms not defined herein shall be as defined pursuant to
the terms of the Lease.

     EXECUTED as of the dates indicated below to be effective as of the date
indicated above.

                          LESSOR:           US INSTITUTIONAL REAL ESTATE        
EQUITIES, L.P., a Texas limited partnership      
 
          By:   USAA REAL ESTATE COMPANY,    
 
              a Delaware corporation, Its General Partner      
 
          By:       /s/ TRD    
 
                                Name: T. PATRICK DUNCAN                 Title:
  Senior Vice President                 Date Executed: 12/22/04    
 
                        LESSEE:           WESCO DISTRIBUTION, INC.         a
Delaware corporation           By:       /s/ Stephen A. Van Oss                
          Stephen A. Van Oss, Senior Vice President,             CFO & CAO      
  Date Executed: 12/06/04    

[Exhibits and Schedules have been omitted and will be furnished upon request.]

7